On Petition to Rehear.
Defendants have filed petition to rehear in which they seek to re-argue the ease and have this Court reconsider the weight to be given the testimony of the various doctors. They argue at lengh that Dr. Ashby was a more credible witness than Dr. Gaw. As we pointed out in our former opinion, the credibility of the witness is foreclosed by the decision of the trial judge, and if no question is presented except the weight of the evidence, and there is material evidence to support the judgment from which the appeal is taken, the judgment will be affirmed. Odom v. Sandford & Treadway, 156 Tenn. 202, 299 S. W. 1045; Tennessee Products Corporation v. Gravitt, 182 Tenn. 54, 184 S.W.2d 164.
*200Petitioner admits that Anderson is suffering from a progressive condition of atrophy, as Dr. G-aw testified, and was found by the trial judge, but petitioner insists that there is no material evidence to connect that condition with Anderson’s accident. The record refutes this argument. Dr. Gaw testified:
“Q. Dr. Gaw, so there will be no misunderstanding when you speak of Bud Anderson’s condition as being in this atrophied condition of this leg being progressive and permanent and the leg being more or less of a hindrance and his being incapacitated, I want you to state if you are confining yourself to this injury that occurred on the 11th day of October, 1946? A. Yes, sir.
“Q. You have got no reference to anything else that ever happened to him? A. No, this injury.”
Anderson, himself, testified:
“Before my injury on October 11, 1946, as aforesaid my legs were of the same size. This right leg never before the injury showed any signs of atrophy. When the wound was about healed up I first noticed it was getting smaller than the other, and it has gradually grown worse. I went back and tried to work for Mr. Johnson after the trial in the County Court, but, my legs gave out on me and I had to be brought to Dr. Gaw for treatment. ’ ’
This testimony furnished material evidence of the connection between the accident and the consequent disability, but even if the result of the accident had been merely to aggravate a pre-existing disease of the leg, the disability as it existed at the time of the trial was nevertheless, compensable. Sanders v. Blue Ridge Glass Corporation, 161 Tenn. 535, 33 S.W.2d 84.
Petition to rehear denied.
All concur.